ON APPLICATION FOR REHEARING
PER CURIAM.
On application for rehearing, after further consideration, we *448became doubtful of tbe correctness of tbe views in which we affirmed the judgment of the lower court.
Instead of granting the rehearing, however, we applied to the Supreme Court for instructions. On review, that court held that both the judgments of the district court and of this court were in error, and answered that the plea of compensation set up as the only defense, was well founded and should have been sustained.
It would be the doing of a vain thing to have the case re-submitted to us merely for tbe purpose of having this court comply with the instructions of the Supreme Court. We will, therefore, ex proprio motu, enter the following decree:
It is ordered that the judgment of the lower court, as well as the original judgment of this court are both now set aside, avoided and reversed, and it is further ordered that there be judgment against the plaintiff and in favor of the defendant sustaining the plea of compensation and dismissing the plaintiff’s suit at her cost.
ON APPLICATION FOR REHEARING
Plaintiff in rule applies for a rehearing on the ground principally that a plea of prescription filed herein has not been considered by the court.
In certifying the matter involved in this ease to the Supreme Court we transmitted the whole record with the application to that court. Whether the court considered the plea of prescription or not, it sustained the plea of compensation. In our opinion, by sustaining the latter plea, by implication, it passed on the plea of prescription.
For the foregoing reasons the application for rehearing is refused.